Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-26-2005

Judhiawan v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3173




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Judhiawan v. Atty Gen USA" (2005). 2005 Decisions. Paper 345.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/345


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL


                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                               ____________________

                                    NO. 04-3173
                               ____________________


                              TAUFAN JUDHIAWAN,
                                            Petitioner


                                            v.
                             * ALBERTO R. GONZALES,
                         Attorney General of the United States,
                                                    Respondent

                 * (Substituted pursuant to Fed. R. App. Rule 43(c))
                               ____________________

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals
                            (Board No. A79-318-003)
                           ______________________

                    Submitted Under Third Circuit LAR 34.1(a)
                                October 21, 2005

            Before: SMITH, BECKER and NYGAARD, Circuit Judges

                              (Filed: October 26, 2005)

                            ________________________

                                    OPINION
                            ________________________

BECKER, Circuit Judge.
      Taufan Judhiawan, a native and citizen of Indonesia, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) affirming an Immigration Judge’s

(“IJ”) denial of Judhiawan’s applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).

      The facts upon which the petition is based are tersely stated in Judhiawan’s brief as

follows:

             Petitioner had been forced to endure persecution and humiliation
      during his life in Indonesia from native Indonesians. This persecution
      stemmed from the fact that Petitioner was ethnic Chinese and Christian.
      Petitioner and his family were not free to practice their religion in
      Indonesia. Petitioner has been extorted since he was at school. His family
      business was looted and burned during the 1998 riot. These events had
      progressed to such a point that the Petitioner no longer felt safe in
      Indonesia, as he and his family have had been repeatedly threatened by the
      Native Indonesian.

      Judhiawan’s testimony illuminates his contentions. As a young student, he was

forced to study Islam against his will (NT, page 20), and was struck by a native

Indonesian in the eye when he told the assailant that he had no money to give him; when

he reported the incident to a teacher, the teacher did nothing. (NT, page 21) In 1988, he

and his mother were riding on a motorcycle and passed a police officer. The police

officer stopped Judhiawan and asked for his license, which he did not have with him, and

the police officer struck him on the head. Judhiawan and his mother gave the police

officer money, and the incident came to an end—but not before the officer told

Judhiawan that “this is not your country.” (NT, page 22-23)


                                            2
       In 1998, Judhiawan’s father called him to tell him that the father’s business had

been looted during rioting. (NT, page 24) The same riots spread to the hotel where

Judhiawan worked. (NT, page 25) He and the other hotel employees hid and when the

rioting was over, they saw that the rioters had done major damage to the hotel and other

businesses in the area. (NT, page 27)

       Judhiawan’s argument, succinctly stated, is that the IJ’s finding that his testimony

is not credible is not supported by substantial evidence on the record as a whole and that

the IJ erred in not granting him asylum because he has suffered past persecution and has a

well-founded fear of future persecution if he returns to Indonesia. We will deny the

petition for review.

              Judhiawan recites a number of incidents that occurred in Indonesia which

suggest hostility on the part of the majority Muslim population against the minority of

ethnic Chinese Christians. Our standard of review is extremely deferential; we must

uphold the IJ’s findings if they are “‘supported by reasonable, substantial, and probative

evidence on the record considered as a whole,’” INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992) (quoting 8 U.S.C. § 1105a(a)(4)), and may not reject them “unless any reasonable

adjudicator would be compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B).

Under this standard, it is clear that the IJ’s conclusion that Judhiawan had neither

established past persecution nor a well-founded fear of future persecution, and so was not

eligible for asylum, is supported by substantial evidence.


                                             3
       That the incidents and events recounted in the record do not amount to persecution

is made clear by our discussion in Lie v. Ashcroft, 396 F.3d 530 (3d Cir. 2005), where we

rejected similar claims of persecution by an ethnic Chinese Christian in Indonesia.

Concomitantly, we note that there is no allegation of government-sponsored persecution,

which, if present, could support an asylum case. And there is no evidence of a pattern or

practice of persecution against individuals of Chinese descent in Indonesia at this time.

See id. at 537-38.

       Judhiawan’s claims of religious (as opposed to ethnic) persecution also fail. He

testified that he was not free to practice his Christian religion in Indonesia, at least as

freely as in the United States. Not only are his claims vague and conclusory, but the State

Department reports that the Indonesian “Constitution provides for freedom of religion for

members of officially recognized religion [including Christianity] . . . and the

Government generally respects this right in practice . . . .” United States Department of

State, International Religious Freedom Report 150 (2001). See also Lie, 396 F.3d at 537-

38.

       The petition for review will be denied.




                                               4